Name: Commission Regulation (EC) NoÃ 1590/2006 of 24 October 2006 determining the extent to which the applications for import licences lodged from 16 to 18 October 2006 for butter originating in New Zealand under the import tariff quota managed according to Regulation (EC) NoÃ 1452/2006 can be accepted
 Type: Regulation
 Subject Matter: international trade;  tariff policy;  processed agricultural produce;  Asia and Oceania
 Date Published: nan

 25.10.2006 EN Official Journal of the European Union L 294/31 COMMISSION REGULATION (EC) No 1590/2006 of 24 October 2006 determining the extent to which the applications for import licences lodged from 16 to 18 October 2006 for butter originating in New Zealand under the import tariff quota managed according to Regulation (EC) No 1452/2006 can be accepted THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1255/1999 of 17 May 1999 on the common organisation of the market in milk and milk products (1), and in particular Article 29 thereof, Having regard to Commission Regulation (EC) No 1452/2006 of 29 September 2006 providing for interim measures for the management of a tariff quota for New Zealand butter for October to December 2006 and derogating from (EC) Regulation (EC) No 2535/2001 (2) and in particular Article 3(2) thereof, Whereas: (1) 7 applications for import licences for butter originating in New Zealand (under quota No 09.4589) were lodged in the competent authorities from 16 to 18 October 2006 according to Regulation (EC) No 1452/2006. These applications concerned a total of 14 294,6 tonnes. (2) As this quantity is equal to the available quantity of 14 294,6 tonnes, all applications can be accepted, HAS ADOPTED THIS REGULATION: Article 1 Applications for import licences for butter originating in New Zealand lodged pursuant to Regulation (EC) No 1452/2006 from 16 to18 October 2006 and notified to the Commission by 20 October 2006 shall be accepted. Article 2 This Regulation shall enter into force on 25 October 2006. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 October 2006. For the Commission Jean-Luc DEMARTY Director-General for Agriculture and Rural Development (1) OJ L 160, 26.6.1999, p. 48. Regulation as last amended by Regulation (EC) No 1913/2005 (OJ L 307, 25.11.2005, p. 2). (2) OJ L 271, 30.9.2006, p. 40.